Walker, J.
This court has so often decided that contracts made in Confederate money will not be enforced in the courts of the State, that we need not now refer to authorities; and we have also decided in Fox v. Woods, 34 Texas, 220, that a judgment founded upon such a contract will be perpetually enjoined.
In this case the jury found that the contract sued on was to be executed in Confederate money, and the testimony supported the verdict.. The contract being void in law, the allowance of the administrator and approval by the court were acts alike nugatory and void. Considering the allowance of the probate judge as a quasi judgment, it could nevertheless be reviewed and set aside.
The plaintiffs in this action sued as legatees and administrators, and they were not bound to prove that the allowance and approval of the claim were by fraud or mistake.
The allegation that these acts were invalid, with proof to support it, was all that could be required. (See Bailey v. Collins, 14 Texas, 151.) The judgment of the District Court is affirmed.
Affirmed.